Citation Nr: 1526759	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-14 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a bilateral foot condition. 

2.  Entitlement to service connection for a right leg condition.  

3.  Entitlement to service connection for a right ankle condition. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to May 1976. 

The matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2015, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral foot condition, a right leg condition, and a right ankle condition.  He essentially contends that his bilateral foot disability was aggravated during his military service and that his right ankle and right leg problems are the result of marching in service, or related to his bilateral foot problems.

At his February 1976 entrance examination, there were no abnormalities noted.  In addition, the Veteran reported in his Report of Medical History that he was in "good health" and did not note any problems; he provided negative responses to whether he had ever had foot trouble or trick or locked knee.  A May 1976 treatment record, the copy of which is difficult to decipher, indicates that the Veteran complained that his feet hurt while marching and standing at attention in combat boots.  He reported at that time that he had been suffering with pain in both feet for 5 years since he broke his feet in a motorcycle accident.  He stated that he had had recurrent swelling and pain since the injury.  He was discharged in May 1976 for failing to meet established enlistment standards.  His service treatment records were otherwise negative for any right leg or right ankle complaints.  

The Veteran's private treatment records from August 1986 indicate that he was treated for pain in his feet.  The clinician noted that he had high arches, claw toes, weak to abduction and weak to dorsiflexion.  At that time, the clinician noted that the Veteran had a potential neurological or muscle origin to his problem.  Additional records from that time indicate that the Veteran reported that he stumbles and falls when he walks.  He also stated that he could not lift, stand, bend, squat, or do anything of a physical nature without pain.  A statement from a private physician, date December 1986, indicates that the Veteran was being seen for the problems he experienced related to his feet.  The clinician stated that he feels that the Veteran has a "congenital progressive disorder that involves the lower extremities."  He indicated that the disorder is manifested by pain from weakness.

Additional private treatment records indicate that the Veteran was injured while working in 2010 and sustained a fracture to his right tibia.  He applied for worker's compensation.  Additional private treatment records indicate that he underwent surgery in 2012 for right ankle fusion.  

Records received from SSA also indicate that the Veteran sustained a right ankle injury in 2010 and that he used a crutch and a brace on the right ankle for ambulation.  It was additionally noted that he was working full time at the time of his 2010 injury.  

The VA medical opinion provided in September 2013 stated that the Veteran was not forthcoming with the history of his previous injury before his period of service.  Therefore, the examiner opined that the Veteran's current bilateral foot problem "cannot be held to aggravation of a preexisting condition" because "it was not aware of said preexisting condition."  

In January 2014, another VA opinion was requested regarding the Veteran's claimed bilateral foot disability.  The examiner noted the Veteran's history of a motorcycle accident which resulted in injuries to both of his feet and occurred years before the Veteran entered the military.  The examiner also noted that the Veteran's feet continued to bother him since the original accident.  In addition, a notation was made to an emergency room visit from 1986, in which the Veteran described a 20 year history of bilateral foot pain after the motorcycle accident.  Finally, the examiner indicated that a medical report from a private neurologist noted that the Veteran reported having pes cavus all of his life. 

The examiner stated that he found "no evidence" that the Veteran's bilateral foot disability was aggravated or permanently worsened during his period on active duty.  The examiner stated that he found "no evidence" that his condition worsened beyond normal progression during his enlistment in the military.  The examiner also noted the previously-mentioned neurologist note, in which the neurologist indicated that the Veteran had a "congenital" progressive disorder involving the lower extremities.  The neurologist diagnosed the bilateral pes vacus "most likely secondary to congenital factors."  The examiner opined that it is more likely than not that the Veteran had a "temporary or intermittent flare-up" of a preexisting injury or congenital disorder/disease secondary to the physical activity during his period of active duty.  This, the examiner stated, would have been a temporary increase in symptomatology rather than a permanent worsening of his congenital foot conditions.  Further, the examiner stated that chronicity or continuity of symptomatology is not established because there were no treatment records regarding the Veterans bilateral feet until approximately 10 years after the Veteran's discharge.  

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  

Here, the Veteran's February 1976 enlistment report of medical examination is absent of any notations of diseases or defects.  Therefore, the presumption of soundness attaches and only clear and unmistakable evidence that demonstrates that the disability existed prior to service and was not aggravated by service may rebut the presumption.  See 38 U.S.C.A. § 1111; Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (providing that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service).  

Additionally, diseases (but not defects) of congenital, development or familial (hereditary in) origin may be recognized as service-connected if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated during service within the meaning of VA regulations.  VAOPGCPREC 82-90.  In other words, if the evidence as a whole establishes that a disease (but not a defect) of congenital, developmental or familial (hereditary in) origin was first manifested during service, or pre-existed service and progressed at an abnormally high rate during service, then service connection may be granted for such a disease.  See, e.g., VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 1-90 (March 16, 1990). 

In turn, defects of congenital, development or familial (hereditary in) origin may not be service-connected, because they are not diseases or injuries under the law.  38 C.F.R. § 3.303(c) (2014).  However, such defects can be subject to superimposed disease or injury.  If, during service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.  Also, a congenital, developmental, familial, or hereditary condition that is progressive in nature (i.e., which can worsen or improve over time) is a "disease process."  See, e.g., O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

In light of the foregoing, the Board finds that an addendum opinion is necessary to assist the Board in addressing the proper legal standards for evaluating whether the Veteran is entitled to service connection for a bilateral foot disorder.  Also, the Board finds a VA opinion should be obtained to address the Veteran's theory of entitlement with respect to his claimed right ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an addendum opinion to the January 2014 VA opinion.  The claims file [i.e. the paper folder and any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner. 

The examiner is requested to provide an opinion as to the following questions:

A)  Is the Veteran's bilateral foot condition congenital in origin?  If the answer is "Yes," is the bilateral foot condition a "disease process," or is it simply a "defect or abnormality?"

(Note: In this special context, a congenital, developmental, familial, or hereditary condition that cannot change (i.e., which is static and not capable of improvement or deterioration) is a "defect or abnormality."  A congenital, developmental, familial, or hereditary condition that is progressive in nature (i.e., which can worsen or improve over time) is a "disease process."  See, e.g., O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

B) If the proper classification of the Veteran's bilateral foot disability, is a "disease process" of congenital origin, OR if the examiner finds that the bilateral foot disorder is related to the Veteran's motor vehicle accident that occurred prior to service, the examiner is asked to address the following questions:

(i)  Did the Veteran's bilateral foot condition, which was not noted upon entry into service, clearly and unmistakably exist prior to the Veteran's entry into military service?

(ii)  If the answer to question (i) is "Yes," was the Veteran's bilateral foot condition, clearly and unmistakably NOT aggravated (permanently worsened) by service?  If aggravation of this condition is found to exist, does the evidence of record clearly and unmistakably show that such aggravation (i.e., a permanent worsening) of this condition is due to its natural progress?

(iii)  If the answer to either (i) or (ii) is "No," assume for the purposes of answering the following question that this condition did not exist prior to service.  Is it at least as likely as not (50 percent probability or greater) that the current bilateral foot condition is in anyway etiologically related to the Veteran's active military service? 

C)  If the proper classification of the Veteran's bilateral foot disability, is a "defect or abnormality" of congenital origin, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury?

D)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's right ankle disability is etiologically related to the Veteran's active military service, to include marching OR caused by or aggravated by his bilateral foot disability?   If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After completing the above, the Veteran's claims of service connection for a bilateral foot condition, a right ankle condition, and a right leg condition should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


